Citation Nr: 0833460	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-30 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

By means of a March 2005 rating decision and a September 2005 
statement of the case, the RO addressed the claim on the 
merits and held that service connection was not warranted for 
paranoid schizophrenia.  In February 2008, the RO 
specifically determined that new and material evidence had 
been presented to reopen the matter; however, service 
connection for paranoid schizophrenia was not warranted. 

Notwithstanding, before the Board may consider the merits of 
a previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.   "[T]he Board does not have jurisdiction to 
consider a claim which [has been] previously adjudicated 
unless new and material evidence is present, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Furthermore, if 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Accordingly, the matter appropriately before the Board is 
whether new and material evidence has been presented to 
reopen the previously denied claim for service connection for 
paranoid schizophrenia.

In August 2006, the veteran presented testimony before a 
Decision Review Officer during a hearing at the RO.  In July 
2007, the veteran presented testimony before the undersigned 
Member of the Board of Veterans' Appeals during a hearing at 
the RO.


FINDINGS OF FACT

1.  In January 1996 and April 1996, the RO denied entitlement 
to service connection for a nervous disorder.  The veteran 
was notified of the decision; however, he did not initiate an 
appeal.  

2.  Evidence received since the January 1996 and April 1996 
rating decisions is new and relates to unestablished facts 
necessary to substantiate the claim.

3.   The veteran's paranoid schizophrenia was aggravated 
during his period of service.


CONCLUSIONS OF LAW

1.  Evidence received since the January 1996 and April 1996 
rating decisions is new and material and the claim of 
entitlement to service connection for paranoid schizophrenia 
is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

2.  Paranoid schizophrenia was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  Any deficiency in 
notice regarding downstream elements can be remedied by the 
RO following the grant of those issues in this decision).  

Analysis

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2007).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran alleges that he is entitled to service connection 
for a chronic psychiatric disorder, characterized as paranoid 
schizophrenia.  The Board observes that the veteran's claim 
of service connection for a chronic psychiatric disorder, 
characterized as a nervous disorder, was previously 
considered and denied by January 1996 and April 1996 rating 
actions.  At that time, the relevant evidence of record 
included the veteran's statements, his service medical 
records, private treatment records from the University of 
Nebraska Medical Center, and a March 1996 VA examination 
report.

A review of the veteran's service medical records reveals 
that upon entry into service, in February 1994, psychiatric 
evaluation was within normal limits.  At that time, the 
veteran was not on any medications or receiving treatment for 
any ongoing medical problems.  From his entry into service 
until December 1994, there was no objective evidence of a 
psychiatric disorder and the veteran's military service was 
characterized by average performance.

In December 1994, the veteran was hospitalized for active 
psychosis, probable paranoid schizophrenia.  Prior to his 
hospitalization, the veteran witnessed the death of someone 
from an overdose.  He subsequently began to experience 
auditory hallucinations commanding him to hurt himself, 
increasing paranoia to the point that he found it difficult 
to sleep and he became suspicious of food to the extent that 
he would not eat.  Upon hospitalization, the veteran reported 
a history of a 30 day psychiatric hospitalization, at the age 
of 16, at Immanuel Hospital, wherein he was diagnosed as 
having paranoid schizophrenia.  After he was discharged from 
Immanuel Hospital, the veteran submitted outpatient 
psychiatric follow-up for at least a year, which included at 
least two other hospitalizations.  The veteran's psychotic 
symptoms gradually resolved during hospitalization.  It was 
determined that veteran had experienced an acute exacerbation 
of paranoid schizophrenia that responded to medication and 
hospitalization.  The veteran was discharged from the 
hospital with prescriptions for Haldol, Zoloft, and Cogentin.

Due to his diagnosis of chronic paranoid schizophrenia, the 
matter was referred to the Physical Evaluation Board.  The 
Medical Board determined that the veteran was unfit for 
service due to his chronic paranoid schizophrenia that 
existed prior to enlistment and was not aggravated by 
service.  His chronic paranoid schizophrenia was determined 
to result in moderate to severe interference in social 
adaptability, characterized by markedly disorganized paranoid 
behavior, paranoid persecutory delusions, auditory 
hallucinations, thought insertion, and signs of a thought 
disorder with a severe decrease in social and occupational 
functioning.  The veteran was discharged from service in May 
1995.

In January 1996, the RO denied entitlement to service 
connection for a nervous disorder because the claim was not 
well grounded.  The RO noted that the veteran had not 
reported for his scheduled VA examination and determined that 
there was no evidence of a permanent residual or chronic 
disability subject to service connection.  

Within a year of his discharge from service, the veteran was 
seen at the University of Nebraska Medical Center Psychiatric 
Clinic.  The intake evaluation indicated a diagnosis of 
schizoaffective disorder with possible bipolar disorder with 
psychotic features.  The veteran's medications were 
continued, to include Haldol, Zoloft, and Cogentin, and he 
was also placed on Lithium.  In March 1996, the veteran 
presented for a VA examination.  Clinical evaluation 
demonstrated major depression and schizophrenia.

In April 1996, the RO denied entitlement to service 
connection for a nervous disorder because the evidence 
demonstrated that the veteran's nervous condition existed 
prior to his entry into service and there was no objective 
evidence that his pre-existing condition was aggravated 
during service.  

The veteran submitted an application for VA compensation in 
March 2004.   He was advised in a letter dated in March 2004 
that new and material evidence was required to reopen the 
claim.  In support of his claim, the veteran submitted post-
service private treatment records and private medical 
opinions.  

In January 2004, the veteran's private treatment provider Dr. 
M., submitted that he had been the veteran's treating 
psychiatrist since January 2000 and prior to that he had been 
a psychiatry resident, at the University of Nebraska Medical 
Center, who had provided services to the veteran from 1995 to 
1997.  Dr. M. opined that the veteran's paranoid 
schizophrenia was negatively impacted due to factors 
associated with active service; the veteran's military 
experiences directly contributed to the veteran's mental 
illness.  On multiple occasions, the veteran had reported 
that he had significant psychological distress related to 
experiences while on active duty, which included witnessing 
the death of man from an overdose.  

In light of the aforementioned private medical opinion, the 
veteran was afforded a VA examination, in April 2004.  
Clinical evaluation revealed chronic paranoid schizophrenia.  
The VA examiner opined that the veteran's schizophrenia began 
prior to the veteran's entry into service and was a natural 
progression of the course of the illness.   Furthermore, the 
veteran's paranoid schizophrenia was not aggravated beyond 
the natural progression of the illness.  He acknowledged Dr. 
M's account that the veteran witnessed someone die from an 
overdose, however, he opined that the natural progression 
would have occurred whether or not the veteran had witnessed 
the overdose.  Rather, the veteran's paranoid schizophrenia 
would have progressed in any setting.  In a September 2004 
addendum, he submitted that it was his clinical opinion, 
within a reasonable degree of psychological certainty that 
for anyone with such a prognosis, which is poor for those 
with early onset schizophrenia, would have exhibited a 
recurrent episode of a psychotic process whether they entered 
the military, college, or the workforce.  It was at least as 
likely as not that the in-service incident warranting 
hospitalization was a temporary aggravation related to not 
being on his psychiatric medication and witnessing a person 
die from an overdose.  The preponderance of the evidence, 
however, was not indicative of a permanent aggravation in the 
disorder. 

In support of his claim, the veteran also submitted an April 
2006 statement from a physician and a physician's assistant 
from the University of Nebraska Medical Center.  They opined 
that it was far more likely that the veteran experienced a 
schizophreniform episode prior to his entry into service and 
that his current disabling schizophrenia developed during 
service.  They reasoned that it would be uncharacteristic for 
a person with schizophrenia to function as well as the 
veteran did prior to his initial psychotic episode in 
December 1994. 

The matter was, accordingly, forwarded for a VA psychiatric 
opinion.  A Board certified psychiatrist opined, in February 
2007, that it was more likely than not that the psychotic 
episode that occurred prior to the veteran's entry into 
service was the first episode of schizophrenia, which has 
persisted to the present time.  The examiner was unable to 
find anything in the record that indicated that the veteran's 
military experience accelerated or permanently aggravated the 
schizophrenia. 

In March 2007, the veteran's physician's assistant submitted 
that the veteran was completely disabled due to his chronic 
paranoid schizophrenia and that based on his findings and the 
available service medical records the veteran was entitled to 
veteran's disability benefits.  

During the July 2007 Board hearing, the veteran testified 
that his psychiatric condition had remained the same since 
December 1994.  The veteran's father also testified that the 
veteran was "normal" as of his discharge from Immanuel 
Hospital, prior to his entry into service, until the December 
1994 in-service hospitalization.  In support of his 
testimony, the veteran's father indicated that he had some 
medical expertise.  During service, he served as an emergency 
room technician and he was also employed as a medic for four 
years.  During college, he studied psychology and interned at 
the University of Nebraska Psychiatric Ward for a semester.  
He was also a retired member of the Omaha Fire Department, 
wherein he underwent paramedic training.  

In light of the aforementioned opinions of a nexus to service 
from multiple treatment providers from the University of 
Nebraska Medical Center, who have evaluated the veteran since 
1995, and the testimony from the veteran's father that the 
veteran was "normal" prior to his entry into service, the 
Board finds that the newly obtained medical evidence is both 
new and material because it was not previously before agency 
decision-makers and it relates to an unestablished fact 
necessary to substantiate the claim.  As such, the claim is 
reopened.

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Turning to the merits of the veteran's claim of service 
connection for paranoid schizophrenia, the Board acknowledges 
that the veteran suffered a psychiatric episode in November 
1992; however, from November 1992 to December 1994 there is 
no objective evidence of treatment for, complaints of, or a 
diagnosis of paranoid schizophrenia.  The veteran's father 
has also testified that the veteran was "normal" from his 
discharge from Immanuel Hospital, in November 1992, to his 
entry into service, in February 1994.  Moreover, upon entry, 
in February 1994, the veteran was not on any medications and 
he was determined to be psychiatrically normal.  The veteran 
has testified that upon witnessing a man die from an 
overdose, he experienced a decrease in functioning, which led 
to his hospitalization in December 1994 and his psychiatric 
symptoms have continued until the present time.  In this 
respect, a review of the record demonstrates that the veteran 
was placed on psychiatric medications during service and that 
the veteran has received post-service psychiatric treatment 
and medication since his discharge from service in 1995.  

In support of his claim, the veteran has submitted multiple 
statements from treatment providers from the University of 
Nebraska Medical Center who have treated the veteran within a 
year from his discharge from service.  These statements 
indicate that the veteran's military experiences directly 
contributed to the veteran's current mental illness; that the 
veteran experienced a schizophreniform episode prior to his 
entry into service and that his current disabling 
schizophrenia developed during service; and the veteran was 
entitled to disability benefits.  The Board acknowledges the 
April 2004, September 2004, and February 2007, opinions 
rendered by VA examiners that the veteran's current paranoid 
schizophrenia was the result of a natural progression of a 
pre-existing disorder and that there was no objective 
evidence of aggravation during service.  Notwithstanding the 
aforementioned conflicting opinions, the Board finds that the 
evidence is at least in relative equipoise and reasonable 
doubt should be resolved in the veteran's favor.

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Thus, the Board finds that the evidence 
of record is sufficient to award service connection for 
paranoid schizophrenia.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for paranoid schizophrenia 
is reopened, and service connection for paranoid 
schizophrenia is granted.





____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


